DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s Species Election filed on 02/23/2022 of Species B encompassing Claims 1 – 11, 13, and 15 – 20.

Election/Restrictions
Applicant’s election without traverse of Species B encompassing Claims 1 – 11, 13, and 15 – 20 in the reply filed on 02/23/2022 is acknowledged.
Claims 12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2022.

Claim Objections
Claims 7, 8, 12, 14, and 19 are objected to because of the following informalities:
Claim 7, ll. 1 - 2 “connects to the low pressure spool” is believed to be in error for --connects to the low speed spool--. To maintain consistency with Claim 1, l. 6 ‘low speed spool’.
Claim 8, ll. 1 - 2 “connects to the low pressure spool” is believed to be in error for --connects to the low speed spool--. To maintain consistency with Claim 1, l. 6 ‘low speed spool’.
Claim 12, l. 1 “wherein the breaking mechanism” is believed to be in error for --wherein the braking mechanism--.
Claim 14, l. 1 “wherein the breaking mechanism” is believed to be in error for --wherein the braking mechanism--.
Claim 19, l. 1 “wherein the control activates a breaking mechanism” is believed to be in error for --wherein the control activates a braking mechanism--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5, 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (2013/0186058A1) in view of Chaudhry (8,333,554).
Regarding Claim 1, Sheridan teaches, in Figs. 1 and 2, the invention as claimed, including a gas turbine engine (20 – Fig. 2) comprising: a fan shaft (62) rotatable about 
Sheridan is silent on a tower shaft rotatably driven by the low speed spool.  Chaudhry teaches, in Figs. 1 – 2B, a similar gas turbine engine (10) having a tower shaft (62) rotatably driven by a low speed spool (14 – Col. 2, ll. 55 - 60).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan with the tower shaft rotatably driven by the low speed spool taught by Chaudhry, in Col. 2, ll. 40 – 50, to facilitate the low speed spool driving accessory engine components such as the fuel pump (42), hydraulic pump (44), lubrication pump (48), and electric generator (46) via the tower shaft.
Re Claim 2, Sheridan, i.v., Chaudhry, teaches the invention as claimed and as discussed above, and Sheridan further teaches, in Para. [0051], wherein the thrust bearing (38b) is aft-loaded such that the low pressure turbine (46) blades will shift 
Re Claim 3, Sheridan, i.v., Chaudhry, teaches the invention as claimed and as discussed above, and Sheridan further teaches, in Paras. [0049] and [0051], wherein the thrust bearing (38b) maintains the low speed spool (14) axially in place in the event of a fan drivetrain failure (shaft breaks or fractures) at a location axially forward of the thrust bearing (38b).
Re Claim 5, Sheridan, i.v., Chaudhry, teaches the invention as claimed and as discussed above; including wherein the tower shaft [Examiner notes that the phrase “provides a counter-load on the low speed … location axially forward of the thrust bearing” is a statement of intended use and the structure of the device as taught by Sheridan, i.v., Chaudhry, can perform the function because a portion of the mechanical rotational energy that the low pressure turbine delivered to the low speed spool went to driving the tower shaft to drive the various loads, e.g., fuel pump, hydraulic pump, lubrication pump, etc., connected to said tower shaft.] provides a counter-load on the low speed spool in the event of a fan drivetrain failure (shaft breaks or fractures) at a location axially forward of the thrust bearing (38b).
Re Claim 6, Sheridan, i.v., Chaudhry, teaches the invention as claimed and as discussed above, and Sheridan further teaches, in Para. [0051], wherein the thrust bearing (38b) is aft-loaded such that the low pressure turbine (46) blades will shift axially aft (rotor clash) in the event of a fan drivetrain failure (shaft breaks or fractures) at a location axially aft of the thrust bearing (38b).
Claim 15, Sheridan, i.v., Chaudhry, teaches the invention as claimed and as discussed above, including wherein the tower shaft drives an engine accessory component.  As discussed in the Claim 1 rejection, Chaudhry taught in Col. 2, ll. 40 – 50, the tower shaft rotatably driven by the low speed spool to facilitate the low speed spool driving accessory engine components such as the fuel pump (42), hydraulic pump (44), lubrication pump (48), and electric generator (46).

Regarding Claim 17, Sheridan teaches, in Figs. 1 and 2, the invention as claimed, including a gas turbine engine (20 – Fig. 2) comprising: a fan shaft (62) rotatable about an axis (A), a fan (42) connected to said fan shaft (62), and an outer housing (70) surrounding the fan (42) to define a bypass passage (Para. [0047]); a compressor section (24, 44, 52) having both a low pressure compressor (44) that is fixed to rotate with the fan shaft (62 – Para. [0047]) and a high pressure compressor (52); a turbine section (28, 46, 54) having a low pressure turbine (46) driving a low speed spool (30) and a high pressure turbine (54) driving the high pressure compressor (52); a fan drivetrain including a geared architecture (48) connecting the low speed spool (30) to the fan shaft (62) such that the fan (42) and low pressure compressor (44) rotate at a lower speed than the low pressure turbine (46 – Para. [0033]).
Sheridan is silent on a tower shaft rotatably driven by the low speed spool.  Chaudhry teaches, in Figs. 1 – 2B, a similar gas turbine engine (10) having a tower shaft (62) rotatably driven by a low speed spool (14 – Col. 2, ll. 55 - 60).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan with the tower shaft rotatably driven by the low .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (2013/0186058A1) in view of Chaudhry (8,333,554) in view of McCune et al. (8,621,871) in view of Ainsworth (3,830,058).
Re Claim 4, Sheridan, i.v., Chaudhry, teaches the invention as claimed and as discussed above; except, wherein the low speed spool includes a low speed shaft section mounting the low pressure turbine and an input shaft section axially forward of the thrust bearing and driving the geared architecture, the low speed shaft section and input shaft section comprising separate components fixed to rotate together.
McCune teaches, in Figs. 1 – 3, a similar gas turbine engine having low speed spool includes a low speed shaft section (302 – Fig. 3) mounting the low pressure turbine (labeled ‘To turbine’) and an input shaft section (308) axially forward of a thrust bearing (310 – Col. 3, ll. 50 - 60) and driving the geared architecture (labeled ‘To gear assembly’), the low speed shaft section (302) and input shaft section (308) comprising separate components (shown in Fig. 3) fixed (the horizontal overlapping portion between the low speed shaft section (302) and the input shaft section (308) was a conventional illustration of a splined connection) to rotate together (turbine provided torque via the low speed shaft section to drive the geared architecture via the input shaft section).  Ainsworth teaches, in Figs. 1 and 2, a similar gas turbine engine having low 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan, i.v., Chaudhry, with the low speed spool includes a low speed shaft section mounting the low pressure turbine and an input shaft section axially forward of the thrust bearing and driving the geared architecture, the low speed shaft section and input shaft section comprising separate components fixed to rotate together, taught by McCune and Ainsworth, because all the claimed elements, i.e., the gas turbine engine having a low pressure turbine driving a low speed spool/shaft that drives a fan and low pressure compressor via a geared architecture (reduction gearbox) and the low speed spool/shaft having a low speed shaft section  mounting the low pressure turbine and an input shaft section  axially forward of a thrust bearing and driving a geared architecture, the low speed shaft section (having external splines) and input shaft section (having internal splines) comprising separate components fixed to rotate together (due to the intermeshed splines), were known in the art, and one skilled in the art could have substituted the separate low speed shaft section and input shaft section with intermeshing splines arrangement, taught by McCune and Ainsworth, for the unknown arrangement of Sheridan, i.v., Chaudhry, with no change in their respective functions, to yield predictable results, i.e., the separate low MPEP 2143(B).  


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (2013/0186058A1) in view of Chaudhry (8,333,554) in view of Franchet et al. (6,672,049).
Re Claims 7 and 8, Sheridan, i.v., Chaudhry, teaches the invention as claimed and as discussed above, including wherein the tower shaft connects to the low pressure spool.  Sheridan, i.v., Chaudhry, as discussed above, is silent on wherein said tower shaft connects to said low pressure spool (Claim 7) at a location axially aft of the thrust bearing and (Claim 8) at a location axially forward of the high pressure compressor.
Claim 7) at a location axially aft of a thrust bearing [The small circle located between the fan (2a, 2b) and the tower shaft (25) along the rotational axis (X-X).  Figs. 2 and 4 illustrate the circle as a ball-bearing (14).  Sheridan teaches, in Para. [0049], that ball-bearings were one type of thrust bearings.] and (Claim 8) at a location axially forward of the high pressure compressor (4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan, i.v., Chaudhry, with said tower shaft connects to said low pressure spool (Claim 7) at a location axially aft of a thrust bearing and (Claim 8) at a location axially forward of a high pressure compressor taught by Franchet, because all the claimed elements, i.e., the gas turbine engine having a low pressure turbine driving a low speed spool/shaft that drives a fan and low pressure compressor via a geared architecture (reduction gearbox) and a tower shaft that was connected to a low pressure spool at a location axially aft of a thrust bearing and axially forward of a high pressure compressor, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the tower shaft would have driven a plurality of gas turbine engine accessory devices such as the fuel pump, hydraulic pump, lubrication pump that were radially offset away from the rotational axis (X-X).  As shown in Franchet - Fig. 2, the tower shaft location axially forward of the high pressure compressor (4) and axially aft of the thrust bearing was the only location where said tower shaft did not interfere with the rotation of the fan (2a, 2b) MPEP 2143(A).


Claims 9, 10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (2013/0186058A1) in view of Chaudhry (8,333,554) in view of Burns et al. (2016/0178464A1).
Re Claims 9 and 10, Sheridan, i.v., Chaudhry, teaches the invention as claimed and as discussed above; except, (Claim 9) further comprising at least one sensor for detecting a fan drivetrain failure event and communicating to a control and (Claim 10) wherein the control initiates a fuel shutoff procedure if the fan drivetrain failure event is detected.
Burns teaches, in Fig. 2A and Figs. 3A to 3C, Paras. [0055] and [0074], (Claim 9) at least one sensor (142, 206) for detecting a fan drivetrain failure event (shaft failure) and communicating to a control (computer) and (Claim 10) wherein the control (computer) initiates a fuel shutoff procedure if the fan drivetrain failure event (shaft failure) is detected.  Burns teaches, in Para. [0074] “…detection of an engine failure or component shaft failure that could be performed in less than 5 ms to determine a loss of load condition that would require immediate fuel shutoff or other control action to prevent rotor or engine over-speed”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan, i.v., Chaudhry, with the at least one sensor for detecting a fan drivetrain failure event and communicating to a control to 
Re Claim 16, Sheridan, i.v., Chaudhry, teaches the invention as claimed and as discussed above; except, wherein the engine accessory component is a generator which delivers electrical power to an associated aircraft.  Burns teaches, in Fig. 2A, Paras. [0004], and [0055], that an electric generator (207) that supplied electrical power to an associated aircraft was a conventional engine accessory component of an accessory gear box (202) along with fuel, lubrication oil, and hydraulic fluid pumps (209) all driven by power extracted from the low speed spool (205).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan, i.v., Chaudhry, with engine accessory component is a generator which delivers electrical power to an associated aircraft taught by Burns, because all the claimed elements, i.e., the gas turbine engine having a low pressure turbine driving a low speed spool/shaft that drives a fan and low pressure compressor via a geared architecture (reduction gearbox) and a tower shaft that was connected to a low pressure spool to drive a plurality of engine accessory component, and a generator which delivers electrical power to an associated aircraft being an engine accessory component, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods (mounting the generator to the accessory gearbox to be drive by the tower shaft), with no change MPEP 2143(A).
Re Claim 18, Sheridan, i.v., Chaudhry, teaches the invention as claimed and as discussed above; except, further comprising at least one sensor for detecting a fan drivetrain failure event and communicating to a control, wherein the control initiates a fuel shutoff procedure if the fan drivetrain failure event is detected.
Burns teaches, in Fig. 2A and Figs. 3A to 3C, Paras. [0055] and [0074], at least one sensor (142, 206) for detecting a fan drivetrain failure event (shaft failure) and communicating to a control (computer), wherein the control (computer) initiates a fuel shutoff procedure if the fan drivetrain failure event (shaft failure) is detected.  Burns teaches, in Para. [0074] “…detection of an engine failure or component shaft failure that could be performed in less than 5 ms to determine a loss of load condition that would require immediate fuel shutoff or other control action to prevent rotor or engine over-speed”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan, i.v., Chaudhry, with the at least one sensor for detecting a fan drivetrain failure event and communicating to a control to initiate a fuel shutoff procedure if the fan drivetrain failure event is detected, taught by Burns, to facilitated preventing the low pressure turbine from over-speeding by .


Claims 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (2013/0186058A1) in view of Chaudhry (8,333,554) in view of Burns et al. (2016/0178464A1) as applied to Claim 9 above, and further in view of Franchet et al. (6,672,049).
Re Claims 11 and 13, Sheridan, i.v., Chaudhry and Burns, teach a gas turbine engine, i.e., base device, upon which the claimed invention can be seen as an improvement.  Sheridan, i.v., Chaudhry and Burns, as discussed above is silent on (Claim 11) wherein the control activates a braking mechanism to resist rotation of the low speed spool if the fan drivetrain failure event is detected and (Claim 13) wherein the braking mechanism is directly connected to the tower shaft.  However, Burns further teaches, in Para. [0074] “…detection of an engine failure or component shaft failure that could be performed in less than 5 ms to determine a loss of load condition that would require immediate fuel shutoff or other control action to prevent rotor or engine over-speed”.
Franchet teaches, in Fig. 5, Col. 2, ll. 55 – 65, Col. 5, ll. 10 – 25, and Col. 6, ll. 15 - 55, a similar gas turbine having a tower shaft (25) that was connected to a low pressure spool (3) (Claim 11) wherein a control (electronic computer like a FADEC – Full Authority Digital Engine Control) activates a braking mechanism (6’) to resist rotation of the low speed spool (3 – Col. 5, ll. 10 – 25 teaches the braking system (6) Claim 13) wherein the braking mechanism (6’ – Fig. 5) was directly connected to the tower shaft (25).
Thus, improving a particular device (gas turbine engine), based upon the teachings of such improvement in Burns and Franchet, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the gas turbine engine of Sheridan, i.v., Chaudhry and Burns, and the results would have been predictable and readily recognized, that utilizing the control (computer) to activate a braking mechanism directly connected to the tower shaft to resist rotation of the low speed spool if the fan drivetrain failure event is detected would have facilitated avoiding the low pressure turbine from over-speeding and potentially throwing turbine blades off at very high speeds sufficient to punch through the turbine case and any other structures, like the aircraft wing or passenger cabin, in the flight path of the broken turbine blade.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Re Claim 19, Sheridan, i.v., Chaudhry and Burns, teach a gas turbine engine, i.e., base device, upon which the claimed invention can be seen as an improvement.  Sheridan, i.v., Chaudhry and Burns, as discussed above is silent on wherein the control activates a breaking mechanism to resist rotation of the tower shaft if the fan drivetrain failure event is detected.  However, Burns further teaches, in Para. [0074] “…detection of an engine failure or component shaft failure that could be performed in less than 5 ms or other control action to prevent rotor or engine over-speed”.
Franchet teaches, in Fig. 5, Col. 2, ll. 55 – 65, Col. 5, ll. 10 – 25, and Col. 6, ll. 15 - 55, a similar gas turbine having a tower shaft (25) that was connected to a low pressure spool (3) wherein a control (electronic computer like a FADEC – Full Authority Digital Engine Control) activates a braking mechanism (6’) to resist rotation of the low speed spool (3 – Col. 5, ll. 10 – 25 teaches the braking system (6) slowing down the planet-carrying gear (7) so that the low speed spool/shaft (3) drives the high speed spool, i.e., high pressure compressor and high pressure turbine.  In other words the rotational energy of the low speed spool was used to rotate and accelerate high speed spool.) and wherein the braking mechanism (6’ – Fig. 5) was directly connected to the tower shaft (25).
Thus, improving a particular device (gas turbine engine), based upon the teachings of such improvement in Burns and Franchet, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the gas turbine engine of Sheridan, i.v., Chaudhry and Burns, and the results would have been predictable and readily recognized, that utilizing the control (computer) to activate a braking mechanism directly connected to the tower shaft to resist rotation of the tower shaft and the low speed spool if the fan drivetrain failure event is detected would have facilitated avoiding the low pressure turbine from over-speeding and potentially throwing turbine blades off at very high speeds sufficient to punch through the turbine case and MPEP 2143(C).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (2013/0186058A1) in view of Chaudhry (8,333,554) in view of in view of Franchet et al. (6,672,049) in view of Burns et al. (2016/0178464A1).
Regarding Claim 20, Sheridan teaches, in Figs. 1 and 2, the invention as claimed, including a gas turbine engine (20 – Fig. 2) comprising: a fan shaft (62) rotatable about an axis (A), a fan (42) connected to said fan shaft (62), and an outer housing (70) surrounding the fan (42) to define a bypass passage (Para. [0047]); a compressor section (24, 44, 52) having both a low pressure compressor (44) that is fixed to rotate with the fan shaft (62 – Para. [0047]) and a high pressure compressor (52); a turbine section (28, 46, 54) having a low pressure turbine (46) driving a low speed spool (30) and a high pressure turbine (54) driving the high pressure compressor (52), the low pressure turbine (46) including rotating blades (shown in Fig. 2) and a static structure (38d) aft of the rotating blades (shown in Fig. 2); a fan drivetrain including a geared architecture (48) connecting the low speed spool (30) to the fan shaft (62) such that the fan (42) and low pressure compressor (44) rotate at a lower speed than the low pressure turbine (46 – Para. [0033]); an aft-loaded thrust bearing (38b – Paras. [0049] and [0051], teaches wherein the thrust bearing (38b) is aft-loaded such that the low pressure turbine (46) blades will shift axially aft (rotor clash) in the event of a fan drivetrain failure (shaft breaks or fractures) at a location axially aft of the thrust 
Sheridan is silent on a tower shaft rotatably driven by the low speed spool, the tower shaft rotatably driving an engine accessory component.
Chaudhry teaches, in Figs. 1 – 2B and Col. 2, ll. 40 – 50, a similar gas turbine engine (10) having a tower shaft (62) rotatably driven by a low speed spool (14 – Col. 2, ll. 55 - 60) to facilitate the low speed spool driving accessory engine components such as the fuel pump (42), hydraulic pump (44), lubrication pump (48), and electric generator (46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan with the tower shaft rotatably driven by the low speed spool to rotatably drive an engine accessory component taught by Chaudhry, in Col. 2, ll. 40 – 50, to facilitate the low speed spool driving accessory engine components such as the fuel pump (42), hydraulic pump (44), lubrication pump (48), and electric generator (46) via the tower shaft.
Sheridan, i.v., Chaudhry, as discussed above, is silent on said tower shaft rotatably driven by said low pressure spool at a location axially aft of the thrust bearing and forward of the high pressure compressor, the tower shaft engaging with a braking mechanism.
Franchet teaches, in Fig. 5, Col. 2, ll. 55 – 65, Col. 5, ll. 10 – 25, and Col. 6, ll. 15 - 55, a similar gas turbine having a tower shaft (25) that was connected to a low pressure spool (3) at a location axially aft of a thrust bearing [The small circle located between the fan (2a, 2b) and the tower shaft (25) along the rotational axis (X-X).  Figs. 2 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sheridan, i.v., Chaudhry, with said tower shaft connects to said low pressure spool at a location axially aft of a thrust bearing and axially forward of a high pressure compressor, wherein the tower shaft engaged with a braking mechanism taught by Franchet, because all the claimed elements, i.e., the gas turbine engine having a low pressure turbine driving a low speed spool/shaft that drives a fan and low pressure compressor via a geared architecture (reduction gearbox) and a tower shaft that was connected to a low pressure spool at a location axially aft of a thrust bearing and axially forward of a high pressure compressor, wherein the tower shaft engaged with a braking mechanism, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the tower shaft would have driven a plurality of gas turbine engine accessory devices such as the fuel pump, hydraulic pump, lubrication pump that were radially offset away from the rotational axis (X-X) and the braking mechanism would have facilitated slowing the rotational speed of the low pressure turbine.  As shown in Franchet - Fig. 2, the tower shaft location axially forward of the high pressure compressor (4) and axially aft of the thrust bearing was the only location where said tower shaft did not interfere with the rotation of the fan (2a, 2b) and low pressure compressor (12) or the rotation of the high MPEP 2143(A).
Sheridan, i.v., Chaudhry and Franchet, as discussed above, is silent on at least one sensor for detecting a fan drivetrain failure event and communicating to a control, wherein the control initiates a fuel shutoff procedure and activates the braking mechanism if the fan drivetrain failure event is detected.
Burns teaches, in Fig. 2A and Figs. 3A to 3C, Paras. [0055] and [0074], (Claim 9) at least one sensor (142, 206) for detecting a fan drivetrain failure event (shaft failure) and communicating to a control (computer) and (Claim 10) wherein the control (computer) initiates a fuel shutoff procedure if the fan drivetrain failure event (shaft failure) is detected.  Burns teaches, in Para. [0074] “…detection of an engine failure or component shaft failure that could be performed in less than 5 ms to determine a loss of load condition that would require immediate fuel shutoff or other control action to prevent rotor or engine over-speed”.
Franchet further teaches, in Fig. 5, Col. 2, ll. 55 – 65, Col. 5, ll. 10 – 25, and Col. 6, ll. 15 - 55, a similar gas turbine having a tower shaft (25) that was connected to a low pressure spool (3) wherein a control (electronic computer like a FADEC – Full Authority Digital Engine Control) activates a braking mechanism (6’) to resist rotation of the low speed spool (3 – Col. 5, ll. 10 – 25 teaches the braking system (6) slowing down the planet-carrying gear (7) so that the low speed spool/shaft (3) drives the high speed spool, i.e., high pressure compressor and high pressure turbine.  In other words the rotational energy of the low speed spool was used to rotate and accelerate high speed spool.).
MPEP 2143(C).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741